Citation Nr: 1610554	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left ankle sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a left ankle sprain, and assigned a 10 percent rating for it, effective May 2007.  In May 2013, the RO assigned a 20 percent rating for the left ankle disability, effective May 2007.  In September 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.


FINDING OF FACT

The Veteran's left ankle sprain is manifested by pain and slight limitation of motion.  There is no evidence of ankylosis.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a left ankle sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § Part 4, Diagnostic Codes 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated July 2007 and October 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

This appeal pertains to the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

Private and VA medical records have been secured, and the Veteran was afforded VA examinations to evaluate the severity of his left ankle disability.  During the September 2015 hearing, the Veteran indicated that he believed the VA treatment records in the file were complete.  He testified that it may have been two years since his lower extremities were evaluated, but that he would check after the hearing and supplement the file with any additional evidence he obtained.  He subsequently did not submit or identify any outstanding records.  For these reasons, VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show the Veteran was seen in May 2007 and reported he had left ankle pain that limited his activity.

On January 2008 VA examination, the Veteran complained of left ankle pain and instability.  He also reported stiffness and swelling.  An examination revealed no deformity, swelling, inflammation or effusion.  There was non-reproducible tenderness medially.  There was fairly well localized tenderness overlying the posterior ankle in the vicinity of the flexor hallucis longus tendon.  There was no tenderness anteriorly or laterally, and there was no tenderness over the deltoid ligament.  The anterior impingement test was equivocal.  The posterior impingement test was negative.  Posterior ankle pain was elicited by passive extension of the hallux metatarsophalangeal joint.  The ankle was stable to varus/valgus stress.  Dorsiflexion of the left ankle was 0-20 degrees, with pain from 15-20 degrees.  Plantar flexion was from 0-40 degrees.  Painful motion was noted by verbal response.  The Veteran performed five repetitions of maximum ankle dorsiflexion and plantar flexion.  It was noted the pain did not intensify with additional repetitions.  He did not experience flare-ups.  The diagnosis was residuals of left ankle sprain (low grade lateral instability).

A private podiatrist noted that magnetic resonance imaging of the left ankle in September 2008 showed subtalar effusion.

A VA joints examination was conducted in November 2009.  The Veteran reported his left ankle was weak all the time.  He denied subluxation or dislocation of the ankle.  Examination showed that dorsiflexion was from 0-20 degrees with complaints of pain.  Plantar flexion was from 0-40 degrees with complaints of pain.  There was no change in the range of motion after three repetitions.  There was no swelling, erythema, abnormality or deformity appreciated.  The Veteran complained of postero-medial ankle tenderness and pinpoint pain just in front of the medial malleolus.  There were no complaints of tenderness on palpation of the anterior or lateral ankle.  The diagnosis was low grade lateral instability, residuals of a left ankle sprain.

VA outpatient treatment records show that in September 2008, the Veteran reported his left ankle gives out.  An examination noted he had weaker dorsiflexion in the left ankle.  In September 2011, it was noted he had pain upon dorsiflexion of the left ankle.  There was no local edema or increase in local temperature.  The assessments were degenerative joint disease and tendonitis of the left ankle.  It was noted in March 2013 that he had pain upon palpation of the anterior ankle joint.  

On VA examination in October 2013, plantar flexion was to 30 degrees, with pain at 30 degrees, and dorsiflexion was to 15 degrees, with no objective evidence of pain.  The Veteran was able to perform repetitive use testing with no change in the range of motion.  His functional loss consisted of interference with sitting, standing and weight bearing.  There was no localized tenderness or pain on palpation of the left ankle.  Muscle strength testing was 5/5.  No laxity was noted.  It was stated the Veteran did not have ankylosis.  He used a cane to alleviate back and hip pain.  It was reported that prolonged walking provoked left ankle pain.  The diagnosis was chronic left ankle sprain.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 20 percent evaluation may be assigned for severe limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

It is not disputed that the Veteran has limitation of motion of the left ankle, and this is reflected by the 20 percent rating that has been assigned.  This is the maximum evaluation that may be assigned for limitation of motion of an ankle.  In order to assign a higher rating, the record must demonstrate ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The fact remains, however, he does maintain motion of the left ankle and, therefore, he does not have ankylosis.  The Board notes that the examiner indicated on the October 2013 VA examination that the Veteran did not have ankylosis of the left ankle.  

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the left ankle based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  Although the range of motion of the left ankle is reduced, the Board finds that such retained range of motion of the left ankle is not comparable to ankylosis.

Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Although the Veteran reportedly wears an ankle brace to help him ambulate, the VA examinations of record do not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating.  

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for residuals of a left ankle sprain.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for a left ankle sprain.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected left ankle disability are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the residuals of the Veteran's left ankle sprain have a significant impact on employability.  There is no indication in the evidence of record that by virtue of this disability the Veteran is rendered incapable of gainful employment.  In October 2013, the VA examiner acknowledged that the left ankle sprain affected the Veteran's ability to work, but noted that he had pain with prolonged walking.  The record reflects the Veteran had retired more than 10 years earlier based on conditions other than his left ankle disability. 


ORDER

A rating in excess of 20 percent for residuals of a left ankle sprain is denied.


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


